Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of
November 20, 2019 (the “Effective Date”), by and among TPG Pace Holdings Corp.,
a Delaware Corporation (the “Company”), TPG Pace II Sponsor Successor, LLC
(“Pace Sponsor”), a Delaware limited liability company and a continuation of the
Initial Sponsor (as defined below), TPG Pace Governance, LLC, a Cayman Islands
limited liability company (“Pace Governance”), Peterson Capital Partners, L.P.
(“Peterson Capital”), the parties set forth on Schedule A (collectively, the
“Accel Founders”), the parties set forth on Schedule B (collectively, the “Accel
Management”), the parties set forth on Schedule C (collectively, the
“Significant Accel Stockholders”) and the parties set forth on Schedule D
(collectively, the “Restricted Accel Stockholders” and, collectively with the
Accel Founders, the Accel Management and the Significant Accel Stockholders, the
“Major Accel Stockholders”), the Initial Holders (as defined herein) and each
other person who has executed and delivered a joinder hereto (collectively with
Pace Sponsor, Pace Governance, Peterson Capital Partners, L.P., the Major Accel
Stockholders and the Initial Holders, the “Holders,” and each individually, a
“Holder”).

RECITALS

WHEREAS, the Company, each of David W. Ruttenberg and Gordon Rubenstein (in
their capacity as representatives of the shareholders of Accel Entertainment,
Inc., an Illinois corporation (“Accel”)) and the sellers named therein entered
into that certain Transaction Agreement, dated as of June 13, 2019 (as it may be
amended, restated or otherwise modified from time to time, the “Transaction
Agreement”);

WHEREAS, immediately prior to Closing (as defined below), the Company
domesticated (or transferred by way of continuation as a matter of Cayman
Islands law) as a Delaware corporation in accordance with Section 388 of the
DGCL and the Cayman Islands Companies Law (2018 Revision) (the “Domestication”);

WHEREAS, following the Domestication but immediately prior to Closing, TPG Pace
II Sponsor, LLC, a Cayman Islands limited liability company (the “Initial
Sponsor”) exchanged (i) 7,800,000 shares of Class F common stock, par value
$0.0001 per share, of the Company (“Class F Common Stock”) for an equal number
of shares of Class A-1 common stock, par value $0.0001 per share, of the Company
(“Shares”) and (ii) 2,000,000 shares of Class F Common Stock for an equal number
of shares of Class A-2 common stock, par value $0.0001 per share, of the Company
(“Class A-2 Common Stock”), as set forth in the Transaction Agreement (the “TPG
Exchange”);

WHEREAS, following the Domestication but immediately prior to Closing, the
Initial Holders exchanged 200,000 shares of Class F Common Stock for an equal
number of Shares, as set forth in the Transaction Agreement (the “Initial
Holders Exchange” and, together with the TPG Exchange, the “Exchange”);



--------------------------------------------------------------------------------

WHEREAS, following the Exchange but immediately prior to Closing, the Initial
Sponsor distributed all of its Shares and shares of Class A-2 Common Stock to
Pace Sponsor, Pace Governance and Peterson Capital, as set forth in the
Transaction Agreement;

WHEREAS, following the Closing, Accel merged with and into New Pace LLC, a
Delaware limited liability company and wholly owned subsidiary of the Company
(“NewCo”), and the separate corporate existence of Accel ceased with NewCo
surviving as a direct wholly owned subsidiary of the Company;

WHEREAS, the Company’s Shares are listed on the NYSE;

WHEREAS, the Company, the Initial Sponsor and the Initial Holders previously
entered into that certain Registration Rights Agreement dated as of June 27,
2017 (the “Initial Agreement”), pursuant to which the Company granted to the
Initial Sponsor and the Initial Holders registration rights with respect to the
shares of the Company held by such parties;

WHEREAS, in connection with the Closing and upon entry into this Agreement, the
Initial Agreement and all rights and obligations created pursuant thereto will
be terminated;

WHEREAS, in connection with the foregoing, the parties hereto now desire to
execute this Agreement to replace the Initial Agreement and to set forth the
further rights and obligations created hereby; and

WHEREAS, the Company wishes to grant registration rights to certain Holders,
including the Restricted Accel Stockholders, on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

SECTION 1. DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Accel” has the meaning set forth in the Recitals.

“Accel Founders” has the meaning set forth in the Preamble.

“Accel Management” has the meaning set forth in the Preamble.

“Affiliate” means, with respect to any person, any other person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, another person. The term “control” and its
derivatives with respect to any person

 

2



--------------------------------------------------------------------------------

mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities, by contract or otherwise; provided, that no
Holder shall be deemed an Affiliate of the Company or any of its Subsidiaries
for the purposes of this Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Block Trade” has the meaning set forth in Section 2.5.

“Block Trade Notice” has the meaning set forth in Section 2.5.

“Block Trade Offer Notice” has the meaning set forth in Section 2.5.

“Business Day” is any Monday, Tuesday, Wednesday, Thursday or Friday other than
a day on which banks and other financial institutions are authorized or required
to be closed for business in the State of New York.

“Class A-2 Common Stock” has the meaning set forth in the Recitals.

“Class F Common Stock” has the meaning set forth in the Recitals.

“Closing” means the closing of the transactions contemplated by the Transaction
Agreement.

“Company” has the meaning set forth in the Preamble.

“Demand Registration” has the meaning set forth in Section 2.1.

“Demand Registration Notice” has the meaning set forth in Section 2.1.

“Demand Registration Statement” has the meaning set forth in Section 2.1.

“Demanding Holder” has the meaning set forth in Section 2.1(i).

“Demanding Takedown Holder” has the meaning set forth in Section 2.3(iii).

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

“Domestication” has the meaning set forth in the Recitals.

“$” means United States dollars.

“Effective Date” has the meaning set forth in the Preamble.

“Exchange” has the meaning set forth in the Recitals.

“FINRA” means the Financial Industry Regulatory Authority.

 

3



--------------------------------------------------------------------------------

“Founder Shares Lock-up Period” means the period ending on the earlier of
(i) one year following the Effective Date, (ii) subsequent to the Effective
Date, if the last sale price of the Shares equals or exceeds $15.00 per Share
(as adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like) for any twenty (20) trading days within any
thirty (30)-trading day period commencing at least one hundred fifty (150) days
after the Effective Date and (iii) the date following the Effective Date on
which the Company completes a liquidation, merger, share exchange or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Shares for cash, securities or other property.

“General Disclosure Package” has the meaning set forth in Section 7.1(i).

“Holder” or “Holders” has the meaning set forth in the Preamble.

“Indemnified Party” has the meaning set forth in Section 7.3.

“Indemnifying Party” has the meaning set forth in Section 7.3.

“Initial Agreement” has the meaning set forth in the Recitals.

“Initial Holders” means Chad Leat, Kathleen Philips, Robert Suss, Paul Walsh and
Kneeland Youngblood.

“Initial Holders Exchange” has the meaning set forth in the Recitals.

“Initial Sponsor” has the meaning set forth in the Recitals.

“Peterson Capital” has the meaning set forth in the Preamble.

“Law” means, in any applicable jurisdiction, any applicable statute or law
(including common law), ordinance, rule, treaty, code or regulation and any
decree, injunction, judgment, order, ruling, assessment, writ or other legal
requirement, in any such case, of any applicable governmental entity.

“Lock-Up Agreement” has the meaning set forth in Section 6.5.

“Major Accel Stockholders” has the meaning set forth in the Preamble.

“NewCo” has the meaning set forth in the Recitals.

“NYSE” means the New York Stock Exchange.

“Offer Notice” has the meaning set forth in Section 2.1.

“Opt-Out Notice” has the meaning set forth in Section 4.2.

 

4



--------------------------------------------------------------------------------

“Pace Governance” has the meaning set forth in the Preamble.

“Pace Sponsor” has the meaning set forth in the Preamble.

“Permitted Transferee” of a Holder means any person in which the Holder owns a
majority of the equity interests or any other investment entity that is
controlled, advised or managed by the same person or persons that control the
Holder or is an Affiliate of such person.

“Piggyback Holder” has the meaning set forth in Section 3.2.

“Piggyback Registration Statement” has the meaning set forth in Section 3.1.

“Pro Rata Percentage” means, with respect to a Major Accel Stockholder, the
percentage obtained by dividing the number of Shares held by such Major Accel
Stockholder, as applicable, by the total aggregate number of Shares held by Pace
Sponsor, Pace Governance, Peterson Capital and all of the Major Accel
Stockholders.

“Registrable Shares” means, with respect to any Holder, the Shares held by such
Holder in the Company or any successor to the Company (including Shares acquired
on or after the Effective Date or issuable upon the exercise of Warrants or
conversion, exchange or redemption of any other security therefor), excluding
any such Shares that (i) have been disposed of pursuant to any offering or sale
in accordance with a Registration Statement, or have been sold pursuant to Rule
144 or Rule 145 (or any successor provisions) under the Securities Act or in any
other transaction in which the purchaser does not receive “restricted
securities” (as that term is defined for purposes of Rule 144), (ii) have been
transferred to a transferee that has not agreed in writing and for the benefit
of the Company to be bound by the terms and conditions of this Agreement, or
(iii) have ceased to be of a class of securities of the Company that is listed
and traded on a recognized national securities exchange or automated quotation
system. Notwithstanding the foregoing, with respect to any Holder, such Holder’s
Shares shall not constitute Registrable Shares if all of such Holder’s Shares
(together with any Shares held by Affiliates of such Holder) are eligible for
immediate sale in a single transaction pursuant to Rule 144 with no volume or
other restrictions or limitations under Rule 144.

“Registration Expenses” means all expenses incurred in connection with the
preparation, printing and distribution of any Registration Statement and
Prospectus and all amendments and supplements thereto, and any and all expenses
incident to the performance by the Company of its registration obligations
pursuant to this Agreement, including: (i) all registration, qualification and
filing fees; (ii) all fees and expenses associated with a required listing of
the Registrable Shares on any securities exchange or market; (iii) fees and
expenses with respect to filings required to be made with NYSE (or such other
securities exchange or market on which the Shares are then listed or quoted) or
FINRA; (iv) fees and expenses of compliance with securities or “blue sky” laws;
(v) fees and expenses related to registration in any non-U.S. jurisdictions, as
applicable; (vi) fees and disbursements of counsel for the Company and fees and
expenses for independent certified public accountants retained by the Company
(including the expenses of any comfort letters, costs associated with the
delivery by independent certified public accountants of a comfort letter or
comfort letters, and expenses of any special audits incident to or required by
any

 

5



--------------------------------------------------------------------------------

such registration); (vii) all internal expenses of the Company (including all
salaries and expenses of its officers and employees performing legal or
accounting duties); (viii) the fees and expenses of any person, including
special experts, retained by the Company in connection with the preparation of
any Registration Statement; (ix) printer, messenger, telephone and delivery
expenses; and (x) the reasonable fees and disbursements of one special legal
counsel to represent all of the Holders participating in any such registration.

“Registration Statement” and “Prospectus” refer, as applicable, to the Demand
Registration Statement and related prospectus (including any preliminary
prospectus) or the Piggyback Registration Statement and related prospectus
(including any preliminary prospectus), whichever is utilized by the Company to
satisfy Holders’ registration rights pursuant to this Agreement, including, in
each case, any documents incorporated therein by reference.

“Restricted Accel Stockholders” has the meaning set forth in the Preamble.

“Rule 144” has the meaning set forth in Section 2.1.

“S-3 Registration” has the meaning set forth in Section 2.3(ii).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

“Shares” has the meaning set forth in the Recitals.

“Shelf Registration” has the meaning set forth in Section 2.3(i).

“Significant Accel Stockholders” has the meaning set forth in the Preamble.

“Subsidiary” means, with respect to a specified person, any corporation,
partnership, limited liability company, limited liability partnership, joint
venture, or other legal entity of which the specified person (either alone or
through or together with any other Subsidiary) owns, directly or indirectly,
more than 50% of the voting stock or other equity or partnership interests, the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such legal entity, or of which the
specified person controls the management.

“Suspension Event” has the meaning set forth in Section 5.1.

“Takedown Offer Notice” has the meaning set forth in Section 2.3(iv).

 

6



--------------------------------------------------------------------------------

“Takedown Request Notice” has the meaning set forth in Section 2.3(iv).

“TPG Exchange” has the meaning set forth in the Recitals.

“Transaction Agreement” has the meaning set forth in the recitals to this
Agreement.

“Transfer” means, with respect to any Shares, every absolute or conditional
method of transferring a legal or equitable, record or beneficial, direct or
indirect ownership (including through the transfer of capital stock of any
person that holds, or controls any person that holds, such interest) of such
Shares, or a part thereof, whether voluntarily, involuntarily, or by operation
of Law (including a change in beneficiaries or trustees of a trust) and
including directly or indirectly selling, assigning, transferring, conveying,
giving away, pledging, mortgaging, or otherwise creating, incurring or assuming
any encumbrance with respect to, such interest. “Underwritten Shelf Takedown”
has the meaning set forth in Section 2.3(iii).

“Warrants” means the Company’s warrants exercisable for Shares.

SECTION 2. DEMAND REGISTRATION RIGHTS

2.1 Demand Rights.

(i) Subject to Sections 4.1 and 11.16 below, at any time, and from time to time
after the Effective Date, if any of Pace Sponsor, Pace Governance, the Accel
Founders or the Restricted Accel Stockholders (A) (together with each of their
respective Affiliates) then holds not less than $10 million of Registrable
Shares (as determined by reference to the volume weighted average price for such
Registrable Shares on the NYSE (or such other securities exchange or market on
which the Shares are then listed or quoted) for the five (5) trading days
immediately preceding the applicable determination date) or (B) is subject to
Section b(2) of Rule 144 of the Securities Act with respect to such Holder’s
Registrable Shares, then such Holder (the “Demanding Holder”) may deliver to the
Company a written notice (a “Demand Registration Notice”) informing the Company
of its request to have some or all of its Registrable Shares registered for sale
(such request, a “Demand Registration”). Upon receipt of the Demand Registration
Notice, if the Company has not already caused the Registrable Shares to be
registered on a Shelf Registration that the Company then has on file with, and
has been declared effective by, the SEC and which remains in effect and not
subject to any stop order, injunction or other order or requirement of the SEC
(in which event the Company shall be deemed to have satisfied its registration
obligation under this Section 2.1), then the Company will use its commercially
reasonable efforts to cause to be filed with the SEC as soon as reasonably
practicable after receiving the Demand Registration Notice, but in no event more
than forty-five (45) calendar days (or thirty (30) calendar days in the case of
an S-3 Registration pursuant to Section 2.3(ii)) following receipt of such
notice, a registration statement and related prospectus that complies as to form
and substance in all material respects with applicable SEC rules providing for
the sale by such Demanding Holder, and any other Holders that elect to register
their Registrable Shares as provided below, of all of the Registrable Shares
requested to be registered by such Holders (the “Demand Registration
Statement”), and agrees (subject to Sections 5.1 and 6.2 hereof) to use
commercially reasonable

 

7



--------------------------------------------------------------------------------

efforts to cause the Demand Registration Statement to be declared effective by
the SEC (i) with respect to the first such Demand Registration Statement, within
six (6) months after the Effective Date, and (ii) with respect to subsequent
Demand Registration Statements, upon, or as soon as practicable following, the
filing thereof. The Company shall give written notice of the proposed filing of
the Demand Registration Statement to all Holders holding Registrable Shares as
soon as practicable (but in no event less than five (5) calendar days before the
anticipated filing date), and such notice shall offer such Holders the
opportunity to participate in such Demand Registration Statement (the “Offer
Notice”) and to register such number of Registrable Shares as each such Holder
may request. Holders who wish to include their Registrable Shares in the Demand
Registration Statement must notify the Company in writing within three
(3) calendar days of receiving the Offer Notice and include in such written
notice the information requested by the Company in the Offer Notice. Subject to
Section 5.1 hereof, the Company agrees to use commercially reasonable efforts to
keep the Demand Registration Statement continuously effective (including the
preparation and filing of any amendments and supplements necessary for that
purpose) until the earlier of (i) the date on which all of the Registrable
Shares held by the Holders that are registered for resale under the Demand
Registration Statement are eligible for immediate sale in a single transaction
pursuant to Rule 144 (or any successor provision) under the Securities Act
(“Rule 144”) without volume or other restrictions or limitations under Rule 144
and (ii) the date on which the Holders consummate the sale of all of the
Registrable Shares registered for resale under the Demand Registration
Statement. Notwithstanding the foregoing, for a period of 24 months from the
date hereof, no Demand Registration may be made pursuant to this Section 2.1(i)
unless such Holder intends to distribute the Registrable Shares covered by the
Demand Registration Notice by means of an underwritten offering pursuant to
Section 2.1(ii); provided, further, that the Company is not obligated to take
any action upon receipt of a Demand Registration Notice delivered within ninety
(90) days of a prior Demand Registration Notice.

(ii) If a Demanding Holder intends to distribute the Registrable Shares covered
by the Demand Registration Notice by means of an underwritten offering, it shall
so advise the Company as a part of the Demand Registration Notice.
Notwithstanding any other provision of this Section 2, if the underwriter
advises the Company that in the opinion of such underwriter, the distribution of
all of the Registrable Shares requested to be registered would materially and
adversely affect the distribution of all of the securities to be underwritten,
then (i) the Company shall deliver to the registering Holders a copy of such
underwriter’s opinion, which opinion shall be in writing and shall state the
reasons for such opinion, and (ii) the number of Registrable Shares that may be
included in such registration shall be allocated (A) first, to the Holders
electing to register their Registrable Shares on a pro rata basis based on the
relative number of Registrable Shares requested by each such Holder to be
included in such Demand Registration; and (B) second, to the other persons
proposing to register securities in such registration, if any; provided,
however, that the number of Registrable Shares to be included in such
underwritten offering shall not be reduced unless all other securities are
entirely excluded from such underwriting. Any Registrable Shares excluded or
withdrawn from such underwritten offering shall be withdrawn from the
registration.

 

8



--------------------------------------------------------------------------------

2.2 Withdrawal of Exercise of Demand Rights. If, at any time after delivering a
Demand Registration Notice and prior to the effective date of the Demand
Registration Statement filed in connection with such Demand Registration, the
Demanding Holder shall determine for any reason not to proceed with the proposed
Demand Registration, such Demanding Holder may at its election give written
notice of such determination to the Company and the Holders and thereupon the
Company shall be relieved of its obligation to register any Registrable Shares
in connection with such Demand Registration (but not from its obligation to pay
the Registration Expenses incurred in connection therewith).

2.3 Shelf Registration.

(i) A Demanding Holder shall be permitted to request that any registration under
this Section 2 be made on a form of registration permitting the offer and sale
of Registrable Shares under Rule 415 under the Securities Act (such
registration, a “Shelf Registration”). The Company shall use its commercially
reasonable efforts to effect such Shelf Registration and to keep it continuously
effective until such date on which the Shares covered by such Shelf Registration
are no longer Registrable Shares. During the period that the Shelf Registration
is effective, the Company shall supplement or make amendments to the Shelf
Registration, if required by the Securities Act or if reasonably requested by a
Demanding Holder or an underwriter of Registrable Shares to be sold pursuant
thereto, including to reflect any specific plan of distribution or method of
sale, and shall use its reasonable best efforts to have such supplements and
amendments declared effective, if required, as soon as practicable after filing.
Notwithstanding the foregoing, for a period of 24 months from the date hereof, a
Demanding Holder may only use a Shelf Registration in connection with an
Underwritten Shelf Takedown pursuant to Section 2.3(iii) or a Block Trade
pursuant to Section 2.5.

(ii) With respect to a Demand Registration Notice to be delivered at any time
after the first date on which the Company is eligible to file a registration
statement filed under the Securities Act on Form S-3 or such similar or
successor form as may be appropriate (an “S-3 Registration”), a Demanding Holder
may include in the Demand Registration Notice a request that the Company effect
an S-3 Registration. In such event, the Company shall be required to effect an
S-3 Registration in accordance with the terms hereof, unless at the time of the
request Form S- 3 or such similar or successor form is not available to the
Company for such offering.

(iii) At any time and from time to time after the effectiveness of a Shelf
Registration or S-3 Registration, any Holder (other than the Initial Holders and
each of their Permitted Transferees) with Registrable Shares included on such
Shelf Registration or S-3 Registration (a “Demanding Takedown Holder”) may
request to sell all or any portion of its Registrable Shares included thereon in
an underwritten offering that is registered pursuant to such Shelf Registration
or S-3 Registration (an “Underwritten Shelf Takedown”); provided that in the
case of an Underwritten Shelf Takedown such Demanding Takedown Holder(s) will be
entitled to make such request only if the total offering price of the Shares to
be sold in such offering (before deduction of underwriting discounts) is
reasonably expected to exceed, in the aggregate, $10 million. Notwithstanding
the foregoing, the Company is not obligated to effect an Underwritten Shelf
Takedown within ninety (90) days after the closing of a prior Underwritten Shelf
Takedown.

 

9



--------------------------------------------------------------------------------

(iv) Any requests for an Underwritten Shelf Takedown shall be made by giving
written notice to the Company (a “Takedown Request Notice”). The Takedown
Request Notice shall specify the approximate number of Registrable Shares to be
sold in the Underwritten Shelf Takedown. Within five (5) days after receipt of
any Takedown Request Notice, the Company shall give written notice of the
requested Underwritten Shelf Takedown (the “Takedown Offer Notice”) to all other
Holders (other than the Initial Holders and each of their Permitted Transferees)
and, subject to the provisions of Section 2.3(v) hereof, shall include in the
Underwritten Shelf Takedown all Registrable Shares with respect to which the
Company has received written requests for inclusion therein within three
(3) days after sending the Takedown Offer Notice.

(v) Notwithstanding any other provision of this Section 2.3, if the underwriter
advises the Company that in the opinion of such underwriter, the distribution of
all of the Registrable Shares requested to be sold in an Underwritten Shelf
Takedown would materially and adversely affect the distribution of all of the
securities to be underwritten, then (i) the Company shall deliver to the
participating Holders a copy of such underwriter’s opinion, which opinion shall
be in writing and shall state the reasons for such opinion, and (ii) the number
of Registrable Shares that may be included in such Underwritten Shelf Takedown
shall be allocated (A) first, to the Holders electing to sell their Registrable
Shares on a pro rata basis based on the relative number of Registrable Shares
requested by each such Holder to be included in such Underwritten Shelf
Takedown; and (B) second, to the other persons proposing to sell securities in
such Underwritten Shelf Takedown, if any; provided, however, that the number of
Registrable Shares to be included in such Underwritten Shelf Takedown shall not
be reduced unless all other securities are entirely excluded from such
Underwritten Shelf Takedown.

2.4 Selection of Underwriter. The Company shall have the right to select the
underwriter or underwriters to administer any underwritten Demand Registration
offering or Underwritten Shelf Takedown under a Demand Registration Statement,
including any Shelf Registration or S-3 Registration.

2.5 Block Trades. Notwithstanding anything contained in this Section 2, in the
event of a sale of Registrable Shares in an underwritten transaction requiring
the involvement of the Company but not involving (i) any “road show” or (ii) a
lock-up agreement of more than sixty (60) days to which the Company is a party,
and which is commonly known as a “block trade” (a “Block Trade”), (1) the
Demanding Holder or Demanding Takedown Holder, as applicable, shall (i) give at
least five (5) Business Days prior notice in writing (the “Block Trade Notice”)
of such transaction to the Company and (ii) identify the potential
underwriter(s) in such notice with contact information for such underwriter(s)
from the Approved Underwriter List (as defined below); and (2) the Company shall
cooperate with such requesting Holder or Holders, to the extent it is reasonably
able to, to effect such Block Trade. The Company shall give written notice (the
“Block Trade Offer Notice”) of the proposed Block Trade to all Holders holding
Registrable Shares as soon as practicable (but in no event more than two
(2) Business Days following the Company’s receipt of the Block Trade Notice),
and such notice shall offer such Holders the opportunity to participate in such
Block Trade on a pro rata basis by providing written notice of intent to so
participate within two (2) Business Days following receipt of the Block Trade
Offer Notice. Any Block Trade shall be for at least $10 million in expected
gross proceeds. The Company shall not

 

10



--------------------------------------------------------------------------------

be required to effectuate more than two (2) Block Trades in any 90-day period.
For the avoidance of doubt, a Block Trade shall not constitute an Underwritten
Shelf Takedown. The Holders of at least a majority of the Registrable Shares
being sold in any Block Trade shall select the underwriter(s) to administer such
Block Trade from the Approved Underwriter List. The “Approved Underwriter List”
shall mean the list of nationally recognized investment banking firms agreed to
by the Company for the purpose of Block Trades.1

SECTION 3. INCIDENTAL OR “PIGGY-BACK” REGISTRATION.

3.1 Piggy-Back Rights. If the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of its Shares, whether to
be sold by the Company or by one or more selling security holders, other than
(A) a Demand Registration Statement (in which case the ability of a Holder to
participate in such Demand Registration Statement shall be governed by
Section 2) or (B) a registration statement (i) on Form S-8 or any successor form
to Form S-8 or in connection with any employee or director welfare, benefit or
compensation plan, (ii) in connection with an exchange offer or an offering of
securities exclusively to existing security holders of the Company or its
Subsidiaries or (iii) relating to a transaction pursuant to Rule 145 of the
Securities Act, the Company shall give written notice of the proposed
registration to all Holders holding Registrable Shares at least five
(5) calendar days prior to the filing of the Registration Statement. Subject to
Section 11.16 below, each Holder holding Registrable Shares shall have the right
to request that all or any part of its Registrable Shares be contained in the
Registration Statement by giving written notice to the Company within three
(3) calendar days after receipt of the foregoing notice by the Company. Subject
to the provisions of Sections 3.2, 3.3 and 6.2 the Company will include all such
Registrable Shares requested to be included by the Holders in the Piggyback
Registration Statement. For purposes of this Agreement, any registration
statement of the Company in which Registrable Shares are included pursuant to
this Section 3 shall be referred to as a “Piggyback Registration Statement.” For
the purposes of clarity, any registration effected pursuant to this Section 3.1
shall not be counted as a registration pursuant to a Demand Registration.

3.2 Withdrawal of Exercise of Piggy-Back Rights. If, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Piggyback Registration Statement filed in connection with
such registration, the Company or any other holder of securities that initiated
such registration (a “Piggyback Holder”) shall determine for any reason not to
proceed with the proposed registration, the Company may at its election (or the
election of such Piggyback Holder(s), as applicable) give written notice of such
determination to the Holders and thereupon shall be relieved of its obligation
to register any Registrable Shares in connection with such registration (but not
from its obligation to pay the Registration Expenses incurred in connection
therewith).

 

1 

Note to Draft: Deutsche Bank Securities, Goldman Sachs & Co. LLC, and J.P.
Morgan Securities LLC to be included on the Approved Underwriter List.

 

11



--------------------------------------------------------------------------------

3.3 Underwritten Offering. If a registration pursuant to this Section 3 involves
an underwritten offering and the managing underwriter advises the Company in
writing that, in its opinion, the number of securities which the Company and the
holders of the Registrable Shares and any other persons intend to include in
such registration exceeds the largest number of securities that can be sold in
such offering without having an adverse effect on such offering (including the
price at which such securities can be sold), then the number of such securities
to be included in such registration shall be reduced to such extent, and the
Company will include in such registration such maximum number of securities as
follows: (i) first, all of the securities the Company proposes to sell for its
own account, if any, provided that the registration of such securities was
initiated by the Company with respect to securities intended to be registered
for sale for its own account; and (ii) second, such number of Registrable Shares
requested to be included in such registration by the Holders which, in the
opinion of such managing underwriter can be sold without having the adverse
effect described above, which number of Registrable Shares shall be allocated on
a pro rata basis based on the relative number of Registrable Shares requested by
each such Holder to be included in such offering.

3.4 Selection of Underwriter. Except to the extent Section 2.4 applies,
Registrable Shares proposed to be registered and sold under this Section 3
pursuant to an underwritten offering for the account of the Holders holding
Registrable Shares shall be sold to prospective underwriters selected by the
Company and on the terms and subject to the conditions of one or more
underwriting agreements negotiated between the Company, the Holders
participating in such offering and any other Holders demanding registration and
the prospective underwriters.

SECTION 4. LIMITATIONS ON REGISTRATION RIGHTS

4.1 Limitations on Registration Rights. Each Holder, together with all Permitted
Transferees of such Holder, shall be entitled, collectively, to continue to
exercise the registration rights under Section 2 of this Agreement until such
Holder (and its Permitted Transferees) no longer holds Registrable Shares
representing at least $5 million (as determined with reference to the volume
weighted average price for such Registrable Shares on the NYSE (or such other
securities exchange or market on which the Shares are then listed or quoted) for
the five (5) trading days immediately preceding the applicable determination
date), and each such exercise of a registration right under this Agreement shall
be with respect to a minimum of $5 million (based on the anticipated aggregate
gross proceeds) of the outstanding Registrable Shares of the Company (or all of
the Registrable Shares of such Holder or Holders, if less than $5 million of the
outstanding Registrable Shares of the Company are held by such Holder or
Holders), as determined by reference to the volume weighted average price for
such Registrable Shares on the NYSE (or such other securities exchange or market
on which the Shares are then listed or quoted) for the five (5) trading days
immediately preceding the applicable determination date.

4.2 Opt-Out Notices. Any Holder may deliver written notice (an “Opt-Out Notice”)
to the Company requesting that such Holder not receive notice from the Company
of the proposed filing of any Demand Registration Statement pursuant to
Section 2.1, the withdrawal of any Demand Registration Statement pursuant to
Section 2.2, the proposed filing of any Piggyback Registration Statement
pursuant to Section 3.1, the withdrawal of any Piggyback Registration Statement
pursuant to Section 3.2, any Suspension Event pursuant to Section 5.1, or any
communications between the Holders pursuant to Section 11.17; provided, however,
that such

 

12



--------------------------------------------------------------------------------

Holder may later revoke any such Opt-Out Notice in writing. Following receipt of
an Opt-Out Notice from a Holder (unless subsequently revoked), (i) the Company
shall not deliver any such notice to such Holder pursuant to Sections 2.1, 2.2,
3.1, 3.2, 5.1 or 11.17, as applicable, and such Holder shall no longer be
entitled to the rights associated with any such notice and (ii) each time prior
to a Holder’s intended use of an effective Registration Statement, such Holder
will notify the Company in writing at least two (2) Business Days in advance of
such intended use, and if a notice of a Suspension Event was previously
delivered (or would have been delivered but for the provisions of this
Section 4.2 and the related suspension period remains in effect, the Company
will so notify such Holder, within one (1) Business Day of such Holder’s
notification to the Company, by delivering to such Holder a copy of such
previous notice of Suspension Event, and thereafter will provide such Holder
with the related notice of the conclusion of such Suspension Event immediately
upon its availability.

SECTION 5. SUSPENSION OF OFFERING

5.1 Suspension of Offering. Notwithstanding the provisions of Section 2 or
Section 3, the Company shall be entitled to postpone the effectiveness of the
Registration Statement, and from time to time to require Holders not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Company or its Subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Company’s board of directors (“Board”) reasonably believes, upon the advice
of legal counsel, would require additional disclosure by the Company in the
Registration Statement of material information that the Company has a bona fide
business purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Board, upon the advice of legal counsel, to cause the Registration Statement to
fail to comply with applicable disclosure requirements (each such circumstance,
a “Suspension Event”); provided, however, that the Company may not delay or
suspend the Registration Statement on more than two occasions or for more than
sixty (60) consecutive calendar days, or more than ninety (90) total calendar
days, in each case during any twelve-month period. Upon receipt of any written
notice from the Company of the happening of any Suspension Event during the
period that the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related Prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the Prospectus) not
misleading, each Holder agrees that (i) it will immediately discontinue offers
and sales of the Registrable Shares under the Registration Statement until the
Holder receives copies of a supplemental or amended Prospectus (which the
Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any posteffective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
the Company in accordance with Section 10.1 unless otherwise required by Law or
subpoena. If so directed by the Company, each Holder will deliver to the Company
or, in each such Holder’s sole discretion destroy, all copies of the Prospectus
covering the Registrable Shares in such Holder’s possession. In the event the
Company provides written notice of a Suspension Event to the Holders, the
Company agrees to concurrently provide a copy of such written notice to
ControlRoom@tpg.com.

 

13



--------------------------------------------------------------------------------

SECTION 6. REGISTRATION PROCEDURES

6.1 Obligations of the Company. When the Company is required to effect the
registration of Registrable Shares under the Securities Act pursuant to this
Agreement, the Company shall:

(i) use commercially reasonable efforts to register or qualify the Registrable
Shares by the time the applicable Registration Statement is declared effective
by the SEC under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder may reasonably request in writing, to keep each such
registration or qualification effective during the period such Registration
Statement is required to be kept effective pursuant to this Agreement, and to do
any and all other similar acts and things which may be reasonably necessary or
advisable to enable the Holders to consummate the disposition of the Registrable
Shares owned by the Holders in each such jurisdiction; provided, however, that
the Company shall not be required to (A) qualify generally to do business in any
jurisdiction or to register as a broker or dealer in such jurisdiction where it
would not otherwise be required to qualify but for this Agreement, (B) take any
action that would cause it to become subject to any taxation in any jurisdiction
where it would not otherwise be subject to such taxation or (C) take any action
that would subject it to the general service of process in any jurisdiction
where it is not then so subject;

(ii) prepare and file with the SEC such amendments and supplements as to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary (A) to keep such Registration Statement effective and (B) to comply
with the provisions of the Securities Act with respect to the disposition of the
Registrable Shares covered by such Registration Statement, in each case for such
time as is contemplated in the applicable provisions above;

(iii) promptly furnish, without charge, to the Holders such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits), and the Prospectus included in such Registration
Statement (including each preliminary Prospectus) in conformity with the
requirements of the Securities Act, the documents incorporated by reference in
such Registration Statement or Prospectus, and such other documents as the
Holders may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Shares owned by the Holders;

(iv) promptly notify the Holders: (A) when the Registration Statement, any pre-
effective amendment, the Prospectus or any prospectus supplement related thereto
or post- effective amendment to the Registration Statement has been filed, and,
with respect to the Registration Statement or any post-effective amendment, when
the same has become effective, (B) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or the initiation or
threat of any proceedings for that purpose, (C) of any delisting or pending
delisting of the Shares by any national securities exchange or market on which
the Shares are then listed or quoted, and (D) of the receipt by the Company of
any notification with respect to the suspension of the qualification of any
Registrable Shares for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

14



--------------------------------------------------------------------------------

(v) use commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement, and, if any such order
suspending the effectiveness of a Registration Statement is issued, shall
promptly use commercially reasonable efforts to obtain the withdrawal of such
order at the earliest possible moment;

(vi) until the expiration of the period during which the Company is required to
maintain the effectiveness of the applicable Registration Statement as set forth
in the applicable sections hereof, promptly notify the Holders: (A) of the
existence of any fact of which the Company is aware or the happening of any
event that has resulted, or could reasonably be expected to result, in (x) the
Registration Statement, as is then in effect, containing an untrue statement of
a material fact or omitting to state a material fact required to be stated
therein or necessary to make any statements therein not misleading or (y) the
Prospectus included in such Registration Statement containing an untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make any statements therein, in the light of the
circumstances under which they were made, not misleading, and (B) of the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be appropriate or that there exist circumstances
not yet disclosed to the public which make further sales under such Registration
Statement inadvisable pending such disclosure and post-effective amendment;

(vii) if any event or occurrence giving rise to an obligation of the Company to
notify the Holders pursuant to Section 6.1(vi) takes place, subject to
Section 5.1, the Company shall prepare and, to the extent the exemption from
prospectus delivery requirements in Rule 172 under the Securities Act is not
available, furnish to the Holders a reasonable number of copies of a supplement
or post-effective amendment to such Registration Statement or related Prospectus
or any document incorporated therein by reference or file any other required
document, and shall use commercially reasonable efforts to have such supplement
or amendment declared effective, if required, as soon as practicable following
the filing thereof, so that (A) such Registration Statement shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and (B) as thereafter delivered to the purchasers of the Registrable
Shares being sold thereunder, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(viii) use commercially reasonable efforts to cause all such Registrable Shares
to be listed or quoted on the national securities exchange or market on which
the Shares are then listed or quoted, if the listing or quotation of such
Registrable Shares is then permitted under the rules of such national securities
exchange or market;

(ix) if requested by any Holder participating in an offering of Registrable
Shares, as soon as practicable after such request, but in no event later than
ten (10) calendar days after such request, incorporate in a prospectus
supplement or post-effective amendment such information

 

15



--------------------------------------------------------------------------------

concerning the Holder or the intended method of distribution as the Holder
reasonably requests to be included therein and is reasonably necessary to permit
the sale of the Registrable Shares pursuant to the Registration Statement,
including information with respect to the number of Registrable Shares being
sold, the purchase price being paid therefor and any other material terms of the
offering of the Registrable Shares to be sold in such offering; provided,
however, that the Company shall not be obligated to include in any such
prospectus supplement or post-effective amendment any requested information that
is not required by the rules of the SEC and is unreasonable in scope compared
with the Company’s most recent prospectus or prospectus supplement used in
connection with a primary or secondary offering of equity securities by the
Company;

(x) in connection with the preparation and filing of any Registration Statement,
the Company will give the Holders offering and selling thereunder and their
respective counsels the opportunity to review and provide comments on such
Registration Statement, each Prospectus included therein or filed with the SEC,
and each amendment thereof or supplement thereto (other than amendments or
supplements that do not make any material change in the information related to
the Company) (provided that the Company shall not file any such Registration
Statement including Registrable Shares or an amendment thereto or any related
prospectus or any supplement thereto to which such Holders or the managing
underwriter or underwriters, if any, shall reasonably object in writing), and
give each of them such access to its books and records and such opportunities to
discuss the business of the Company and its Subsidiaries with its officers, its
counsel and the independent public accountants who have certified its financial
statements as shall be necessary, in the opinion of the Holder’s and such
underwriters’ respective counsel, to conduct a reasonable due diligence
investigation within the meaning of the Securities Act;

(xi) provide a transfer agent and registrar, which may be a single entity, and a
CUSIP number for the Registrable Shares not later than the effective date of the
first Registration Statement filed hereunder;

(xii) cooperate with the Holders who hold Registrable Shares being offered to
facilitate the timely preparation and delivery of certificates for the
Registrable Shares to be offered pursuant to the applicable Registration
Statement and enable such certificates for the Registrable Shares to be in such
denominations or amounts as the case may be, as the Holders may reasonably
request, and, within two (2) Business Days after a Registration Statement which
includes Registrable Shares is declared effective by the SEC, the Company shall
deliver, or shall cause legal counsel selected by the Company to deliver, to the
transfer agent for the Registrable Shares (with copies to the Holders whose
Registrable Shares are included in such Registration Statement) an appropriate
instruction and opinion of such counsel;

(xiii) enter into an underwriting agreement in customary form and substance
reasonably satisfactory to the Company, the Holders and the managing underwriter
or underwriters of the public offering of Registrable Shares, if the offering is
to be underwritten, in whole or in part, provided that the Holders may, at their
option, require that any or all of the conditions precedent to the obligations
of such underwriters under such underwriting agreement be conditions precedent
to the obligations of the Holders. The Holders shall not be required to make any
representations or warranties to or agreement with the Company or the
underwriters other than representations, warranties or agreements regarding the
Holders and their intended method of

 

16



--------------------------------------------------------------------------------

distribution and any other representation or warranty required by Law. The
Company shall cooperate and participate in the marketing of Registrable Shares,
including participating in customary “roadshow” presentations, as the Holders
and/or the managing underwriters may reasonably request, provided that the
Company shall not be required to participate in any such presentation in
connection with an offering of Registrable Shares for anticipated aggregate
gross proceeds of less than $50 million; provided, further that the Company and
members of its management team will participate in customary investor conference
calls related to a contemplated public offering of Registrable Shares (including
any Block Trade) reasonably requested by the Holders and/or the managing
underwriter without regard to the anticipated aggregate gross proceeds of such
contemplated offering;

(xiv) furnish, at the request of a Holder on the date that any Registrable
Shares are to be delivered to the underwriters for sale in connection with a
registration pursuant to this Agreement, if such Shares are being sold through
underwriters, or, if such Shares are not being sold through underwriters, on the
date that the Registration Statement with respect to such Shares becomes
effective, (A) an opinion, dated such date, of the counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters, if any, to such Holder and (B) a letter dated
such date, from the independent certified public accountants of the Company who
have certified the Company’s financial statements included in such Registration
Statement, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and to such Holder;

(xv) make available to the Holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months, but not
more than eighteen (18) months, beginning with the first month of the first
fiscal quarter after the effective date of the applicable Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act, including Rule 158 promulgated thereunder;
provided that such requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-K, 10-Q and 8-K under
the Securities Exchange Act and otherwise complies with Rule 158 under the
Securities Act or any successor rule thereto; and

(xvi) take all other reasonable actions necessary to expedite and facilitate
disposition by the Holders of the Registrable Shares pursuant to the applicable
Registration Statement.

6.2 Obligations of the Holders. In connection with any Registration Statement
utilized by the Company to satisfy the provisions of this Agreement, each Holder
agrees to reasonably cooperate with the Company in connection with the
preparation of the Registration Statement, and each Holder agrees that such
cooperation shall include (i) responding within five (5) Business Days to any
written request by the Company to provide or verify information regarding the
Holder or the Holder’s Registrable Shares (including the proposed manner of
sale) that may be required to be included in any such Registration Statement
pursuant to the rules and regulations of the SEC, and (ii) providing in a timely
manner information regarding the proposed distribution by the Holder of the
Registrable Shares and such other information as may be requested by the Company
from time to time in connection with the preparation of and for inclusion in any
Registration Statement and related Prospectus.

 

17



--------------------------------------------------------------------------------

6.3 Participation in Underwritten Registrations. No Holder may participate in
any underwritten registration, Underwritten Shelf Takedown or Block Trade
hereunder unless such Holder (i) agrees to sell his, her or its Registrable
Shares on the basis provided in the applicable underwriting arrangements (which
shall include a customary form of underwriting agreement, which shall provide
that the representations and warranties by, and the other agreements on the part
of, the Company to and for the benefit of the underwriters shall also be made to
and for the benefit of the participating Holders) and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents in customary form as reasonably required under
the terms of such underwriting arrangements; provided, however, that, in the
case of each of (i) and (ii) above, if the provisions of such underwriting
arrangements, or the terms or provisions of such questionnaires, powers of
attorney, indemnities, underwriting agreements or other documents, are less
favorable in any respect to such Holder than to any other person or entity that
is party to such underwriting arrangements, then the Company shall use
commercially reasonable best efforts to cause the parties to such underwriting
arrangements to amend such arrangements so that such Holder receives the benefit
of any provisions thereof that are more favorable to any other person or entity
that is party thereto. If any Holder does not approve of the terms of such
underwriting arrangements, such Holder may elect to withdraw from such offering
by providing written notice to the Company and the underwriter.

6.4 Offers and Sales. All offers and sales by a Holder under any Registration
Statement shall be completed within the period during which the Registration
Statement is required to remain effective pursuant to the applicable provision
above and not the subject of any stop order, injunction or other order of the
SEC. Upon expiration of such period, no Holder will offer or sell the
Registrable Shares under the Registration Statement. If directed in writing by
the Company, each Holder will return or, in each such Holder’s sole discretion
destroy (with written confirmation to the Company of such destruction), all
undistributed copies of the applicable Prospectus in its possession upon the
expiration of such period.

6.5 Lockup. Subject to Section 11.16, in connection with any underwritten public
offering of securities of the Company, each Holder (other than the Initial
Holders) agrees (a “Lock-Up Agreement”) not to effect any sale or distribution,
including any sale pursuant to Rule 144, of any Registrable Shares, and not to
effect any sale or distribution of other securities of the Company or of any
securities convertible into or exchangeable or exercisable for any other
securities of the Company (in each case, other than as part of such underwritten
public offering), in each case, during the seven (7) calendar days prior to, and
during such period as the managing underwriter may require (not to exceed ninety
(90) calendar days) (or such other period as may be requested by the Company or
the managing underwriter to comply with regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in FINRA Rule 2711(f)(4), or any successor provisions or amendments
thereto)) beginning on, the closing date of the sale of such securities pursuant
to such an effective registration statement, except as part of such
registration; provided that all executive officers and directors of the Company
are bound by and have entered into substantially similar Lock-Up Agreements; and
provided further that the foregoing provisions

 

18



--------------------------------------------------------------------------------

shall only be applicable to such Holders if all such Holders, officers and
directors are treated similarly with respect to any release prior to the
termination of the lock-up period such that if any such persons are released,
then all Holders shall also be released to the same extent on a pro rata basis.
In the event that all or any portion of the provisions of this Section 6.5 are
waived with respect to any of Pace Sponsor, Pace Governance, Peterson Capital or
the Accel Founders, such provisions of this Section 6.5 shall also be waived
with respect to all such Holders.

SECTION 7. INDEMNIFICATION; CONTRIBUTION

7.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the extent permitted by applicable Law, each Holder and each
person, if any, who controls any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act, and any of their
partners, members, managers, officers, directors, trustees, employees or
representatives, as follows:

(i) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred (including reasonable fees and disbursements of counsel
to such Holders), arising out of or based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement (or
any amendment thereto) pursuant to which the Registrable Shares were registered
under the Securities Act, including all documents incorporated therein by
reference, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of or based upon any untrue statement or alleged
untrue statement of a material fact included in any Issuer Free Writing
Prospectus (within the meaning of Rule 433 of the Securities Act, and together
with any preliminary Prospectus and other information conveyed to the purchaser
of Registrable Shares at the time of sale (as such terms are used in Rule 159(a)
of the Securities Act), the “General Disclosure Package”), the General
Disclosure Package, or any Prospectus (or any amendment or supplement thereto),
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii) against any violation or alleged violation by the Company of the Securities
Act, the Securities Exchange Act, any state securities Law or any rule or
regulation promulgated under the Securities Act, the Securities Exchange Act or
any state securities Law;

(iii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred (including reasonable fees and disbursements of counsel
to such Holders), and to the extent of the aggregate amount paid in settlement
of any litigation, or investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, any such alleged untrue statement or omission, or
any such violation or alleged violation, if such settlement is effected with the
written consent of the Company (which consent shall not be unreasonably withheld
or delayed); and

 

19



--------------------------------------------------------------------------------

(iv) against any and all expense whatsoever reasonably incurred (including
reasonable fees and disbursements of counsel to such Holders) in investigating,
preparing, defending against or participating in (as a witness or otherwise) any
litigation, arbitration, action, or investigation or proceeding by any
governmental agency or body, commenced or threatened, in each case whether or
not a party, or any claim whatsoever based upon any such untrue statement or
omission, any such alleged untrue statement or omission or any such violation or
alleged violation, to the extent that any such expense is not paid under
subparagraph (i), (ii) or (iii) above; provided, however, that the indemnity
provided pursuant to Sections 7.1 through 7.3 does not apply to any Holder with
respect to any loss, liability, claim, damage, judgment or expense to the extent
arising out of (A) any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in strict conformity with written
information furnished to the Company by such Holder expressly for use in the
Issuer Free Writing Prospectus (within the meaning of Rule 433 of the Securities
Act), the General Disclosure Package (or any amendment thereto) or the
Prospectus (or any amendment or supplement thereto), or (B) such Holder’s
failure to deliver an amended or supplemental Prospectus furnished to such
Holder by the Company, if required by Law to have been delivered, if such loss,
liability, claim, damage, judgment or expense would not have arisen had such
delivery occurred.

7.2 Indemnification by Holder. Each Holder severally and not jointly agrees to
indemnify and hold harmless the Company, and each of its directors and officers
(including each director and officer of the Company who signed a Registration
Statement), and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act, as follows:

(i) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred (including reasonable fees and disbursements of
counsel), arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto) pursuant to which the Registrable Shares of such Holder were
registered under the Securities Act, including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of or based upon any untrue statement or
alleged untrue statement of a material fact included in any Issuer Free Writing
Prospectus (within the meaning of Rule 433 of the Securities Act), the General
Disclosure Package, or any Prospectus (or any amendment or supplement thereto),
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred (including reasonable fees and disbursements of
counsel), and to the extent of the aggregate amount paid in settlement of any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, if such
settlement is effected with the written consent of such Holder; and

 

20



--------------------------------------------------------------------------------

(iii) against any and all expense whatsoever reasonably incurred (including
reasonable fees and disbursements of counsel) in investigating, preparing,
defending or participating in (as a witness or otherwise) against any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

provided, however, that a Holder shall only be liable under the indemnity
provided pursuant to Sections 7.1 through 7.3 with respect to any loss,
liability, claim, damage, judgment or expense to the extent arising out of
(A) any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in strict conformity with written information
furnished to the Company by such Holder expressly for use in the Issuer Free
Writing Prospectus (within the meaning of Rule 433 of the Securities Act), the
General Disclosure Package (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto) or (B) such Holder’s failure to deliver an
amended or supplemental Prospectus furnished to such Holder by the Company, if
required by Law to have been delivered, if such loss, liability, claim, damage
or expense would not have arisen had such delivery occurred. Notwithstanding the
provisions of Sections 7.1 through 7.3, a Holder and any permitted assignee
shall not be required to indemnify the Company, its officers, directors or
control persons with respect to any amount in excess of the amount of the
aggregate net cash proceeds received by such Holder or such permitted assignee,
as the case may be, from sales of the Registrable Shares of such Holder under
the Registration Statement that is the subject of the indemnification claim.

7.3 Conduct of Indemnification Proceedings. An indemnified party hereunder (the
“Indemnified Party”) shall give reasonably prompt notice to the indemnifying
party (the “Indemnifying Party”) of any action or proceeding commenced against
it in respect of which indemnity may be sought hereunder, but failure to so
notify the Indemnifying Party (i) shall not relieve it from any liability which
it may have under the indemnity provisions of Section 7.1 or 7.2 above, unless
and only to the extent it did not otherwise learn of such action and the lack of
notice by the Indemnified Party results in the forfeiture by the Indemnifying
Party of substantial rights and defenses, and (ii) shall not, in any event,
relieve the Indemnifying Party from any obligations to any Indemnified Party
other than the indemnification obligation provided under Section 7.1 or 7.2
above. If the Indemnifying Party so elects within a reasonable time after
receipt of such notice, the Indemnifying Party may assume the defense of such
action or proceeding at such Indemnifying Party’s own expense with counsel
chosen by the Indemnifying Party and approved by the Indemnified Party, which
approval shall not be unreasonably withheld or delayed; provided, however, that
the Indemnifying Party will not settle, compromise or consent to the entry of
any judgment with respect to any such action or proceeding without the written
consent of the Indemnified Party unless such settlement, compromise or consent
secures the unconditional release of the Indemnified Party; and provided,
further, that, if the Indemnified Party reasonably determines that a conflict of
interest exists where it is advisable for the Indemnified Party to be
represented by separate counsel or that, upon advice of counsel, there may be
legal defenses available to the Indemnified Party which are different from or in
addition to those available to the Indemnifying Party, then the Indemnifying
Party shall not be entitled to assume such defense and the Indemnified Party
shall be entitled to separate counsel at the Indemnifying Party’s expense. If
the Indemnifying Party is not entitled to assume the defense of such action or
proceeding as a result of the second proviso to the preceding sentence, the
Indemnifying Party’s counsel

 

21



--------------------------------------------------------------------------------

shall be entitled to conduct the Indemnifying Party’s defense and counsel for
the Indemnified Party shall be entitled to conduct the defense of the
Indemnified Party, it being understood that both such counsel will cooperate
with each other to conduct the defense of such action or proceeding as
efficiently as possible. If the Indemnifying Party is not so entitled to assume
the defense of such action or does not assume such defense, after having
received the notice referred to in the first sentence of this paragraph, the
Indemnifying Party will pay the reasonable fees and expenses of counsel for the
Indemnified Party. In such event, however, the Indemnifying Party will not be
liable for any settlement effected without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
If an Indemnifying Party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the Indemnifying Party
shall not be liable for any fees and expenses of counsel for the Indemnified
Party incurred thereafter in connection with such action or proceeding.

7.4 Contribution.

(i) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Sections 7.1 through 7.3 is for
any reason held to be unenforceable by the Indemnified Party although applicable
in accordance with its terms, the Indemnified Party and the Indemnifying Party
shall contribute to the aggregate losses, liabilities, claims, damages and
expenses of the nature contemplated by such indemnity agreement incurred by the
Indemnified Party and the Indemnifying Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnified Party on the one
hand and the Indemnifying Party on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities, or expenses. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, the Indemnifying Party or
the Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.

(ii) The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 7.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7.4, a Holder shall not be
required to contribute any amount (together with the amount of any
indemnification payments made by such Holder pursuant to Section 7.2) in excess
of the amount of the aggregate net cash proceeds received by such Holder from
sales of the Registrable Shares of such Holder under the Registration Statement
that is the subject of the indemnification claim.

(iii) Notwithstanding the foregoing, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7.4, each person, if
any, who controls a Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Securities Exchange Act, and any of their partners,
members, officers, directors, trustees, employees or representatives, shall have
the same rights to contribution as such Holder, and each director of the
Company, each officer of the Company who signed a Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Securities Exchange Act shall have
the same rights to contribution as the Company.

 

22



--------------------------------------------------------------------------------

SECTION 8. EXPENSES

8.1 Expenses. The Company will pay all Registration Expenses in connection with
each registration of Registrable Shares pursuant to Section 2 or 3. Each Holder
shall be responsible for the payment of any and all brokerage and sales
commissions, fees and disbursements of the Holder’s counsel that are not
Registration Expenses, accountants and other advisors, and any transfer taxes
relating to the sale or disposition of the Registrable Shares by such Holder
pursuant to any Registration Statement or otherwise.

SECTION 9. RULE 144 REPORTING

9.1 Rule 144 Reporting. With a view to making available to the Holders the
benefits of Rule 144 and any other rule or regulation of the SEC that may at any
time permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration statement, if the Shares of the
Company are registered under the Securities Exchange Act, the Company agrees to:

(i) make and keep public information available as those terms are understood and
defined in Rule 144 at all times after ninety (90) calendar days after the
effective date of the first registration statement filed by the Company;

(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Securities Exchange Act
(at any time after it has become subject to such reporting requirements);

(iii) furnish to any Holder, so long as the Holder owns any Registrable Shares,
upon request, (A) a written statement by the Company that it has complied with
the reporting requirements of Rule 144 (at any time after ninety (90) calendar
days after the effective date of the first registration statement filed by the
Company), the Securities Act and the Securities Exchange Act (at any time after
it has become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to a registration statement
(at any time after it so qualifies) and (B) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (C) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form;
and

(iv) provide notice in writing to each Holder that, at such time, has one or
more designees on the Board of the beginning and ending of any “blackout period”
in connection with the Company’s publicly available issuances from time to time
of earnings releases for fiscal quarters or fiscal years.

 

23



--------------------------------------------------------------------------------

SECTION 10. CONFIDENTIALITY

10.1 Confidentiality. To the extent that the information and other material in
connection with the registration rights contemplated in this Agreement (in any
case, whether furnished before, on or after the Effective Date) constitutes or
contains confidential business, financial or other information of the Company or
the Holders or their respective Affiliates, each party hereto covenants for
itself and its directors, officers, employees and shareholders that it shall use
due care to prevent its officers, directors, partners, employees, counsel,
accountants and other representatives from disclosing such information to
persons other than to their respective authorized employees, counsel,
accountants, advisers, shareholders, partners, limited partners or members (or
proposed shareholders, partners, limited partners or members or advisers of such
persons), and other authorized representatives, in each case, so long as such
person agrees to keep such information confidential in accordance with the terms
hereof; provided, however, that each Holder or the Company may disclose or
deliver any information or other material disclosed to or received by it should
such Holder or the Company be advised by its counsel that such disclosure or
delivery is required by Law, regulation or judicial or administrative order or
process and in any such instance the Holder or the Company, as the case may be,
making such disclosure shall use reasonable efforts to consult with the Company
prior to making any such disclosure. Notwithstanding the foregoing, a Holder
will be permitted to disclose any information or other material disclosed to or
received by it hereunder and not be required to provide the aforementioned
notice, if such disclosure is in connection with (i) such Holder’s reporting
obligations pursuant to Section 13 or Section 16 of the Securities Exchange Act
or (ii) a routine audit by a regulatory or self-regulatory authority that
maintains jurisdiction over the Holder; provided, however, that such Holder
agrees, in the case of (ii) in the preceding clause, to undertake to file an
appropriate request seeking to have any information disclosed in connection with
such routine audit treated confidentially. For purposes of this Section 10.1,
“due care” means at least the same level of care that such Holder would use to
protect the confidentiality of its own sensitive or proprietary information.
This Section 10.1 shall not apply to information that is or becomes publicly
available (other than to a person who by breach of this Agreement has caused
such information to become publicly available).

SECTION 11. MISCELLANEOUS

11.1 Waivers. No waiver by a party hereto shall be effective unless made in a
written instrument duly executed by the party or parties against whom such
waiver is sought to be enforced (provided, where such waiver is sought to be
enforced against parties representing a class of interests, no such waiver shall
be effective unless made in a written instrument duly executed by at least 90%
of the holders of such class of interests), and only to the extent set forth in
such instrument. Neither the waiver by any of the parties hereto of a breach or
a default under any of the provisions of this Agreement, nor the failure of any
of the parties, on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right or privilege hereunder shall thereafter
be construed as a waiver of any subsequent breach or default of a similar
nature, or as a waiver of any such provisions, rights or privileges hereunder.

 

24



--------------------------------------------------------------------------------

11.2 Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, telegraphed, emailed or
telecopied, sent by overnight mail via a reputable overnight carrier, or sent by
certified or registered mail, postage prepaid, and shall be deemed to be given
and received (i) when so delivered personally, (ii) upon receipt of an
appropriate electronic answerback or confirmation when so delivered by telegraph
or telecopy (to such number specified below or another number or numbers as such
Person may subsequently designate by notice given hereunder), (iii) when sent,
with no mail undeliverable or other rejection notice, if sent by email, or
(iv) five (5) Business Days after the date of mailing to the address set forth
on Schedule E attached to this Agreement or to such other address or addresses
as the applicable person may hereafter designate by notice given hereunder.

11.3 Public Announcements and Other Disclosure. No Holder shall make any press
release, public announcement or other disclosure with respect to this Agreement
without obtaining the prior written consent of the Company, except as permitted
pursuant to Section 10.1 or as may be required by Law or by the regulations of
any securities exchange or national market system upon which the securities of
any such Holder shall be listed or quoted; provided, that in the case of any
such disclosure required by Law or regulation, the Holder making such disclosure
shall use all reasonable efforts to consult with the Company prior to making any
such disclosure.

11.4 Headings and Interpretation. All section and subsection headings in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning, construction or scope of any of the provisions hereof. The Holders
hereby disclaim any defense or assertion in any litigation or arbitration that
any ambiguity herein should be construed against the draftsman.

11.5 Entire Agreement; Initial Agreement. This Agreement (including all
schedules) constitutes the entire and only agreement among the parties hereto
concerning the subject matter hereof, and supersedes any prior agreements or
understandings concerning the subject matter hereof. From and after the Closing,
the provisions of the Initial Agreement are superseded and replaced in their
entirety with this Agreement. Any oral statements or representations or prior
written matter with respect thereto not contained herein shall have no force and
effect. Except as otherwise expressly provided in this Agreement, no amendment,
modification or discharge of this Agreement shall be valid or binding unless set
forth in writing and duly executed by the Company and the Holders that, in the
aggregate, hold not less than 90% of the then remaining Registrable Shares;
provided, further, that no provision of this Agreement may be amended or
modified unless any and each Holder adversely affected by such amendment or
modification in a manner different than the other Holders has expressly
consented in writing to such amendment or modification.

11.6 Assignment; Successors and Assigns. This Agreement and the rights granted
hereunder may not be assigned by any Holder without the written consent of the
Company; provided, however, that the rights to cause the Company to register
Registrable Shares pursuant to this Agreement may be assigned by a Holder to a
Permitted Transferee of such Holder’s Registrable Shares, provided that such
transferee or assignee agrees in writing to be bound by and subject to the terms
and conditions of this Agreement. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto, their successors, heirs, legatees,
devisees, permitted assigns, legal representatives, executors and
administrators, except as otherwise provided herein.

 

25



--------------------------------------------------------------------------------

11.7 Saving Clause. If any provision of this Agreement, or the application of
such provision to any person or circumstance, is held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.
If the operation of any provision of this Agreement would contravene the
provisions of any applicable Law, such provision shall be void and ineffectual.
In the event that applicable Law is subsequently amended or interpreted in such
a way to make any provision of this Agreement that was formerly invalid valid,
such provision shall be considered to be valid from the effective date of such
interpretation or amendment.

11.8 Counterparts. This Agreement may be executed in several counterparts, and
all so executed shall constitute one agreement, binding on all the parties
hereto, even though all parties are not signatory to the original or the same
counterpart.

11.9 Representations. Each of the parties hereto, as to itself only, represents
that this Agreement has been duly authorized and executed by it and that all
necessary corporate actions have been taken by it in order for this Agreement to
be enforceable against it under all applicable Laws. Each party hereto, as to
itself only, further represents that all persons signing this Agreement on such
party’s behalf have been duly authorized to do so.

11.10 Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the Laws of the State of New
York, without application of the conflict of Laws principles thereof.

11.11 Service of Process and Venue. Each of the parties hereto (i) consents to
submit itself to the personal jurisdiction of the United States District Court
of the Southern District of New York, the Supreme Court of the State of New York
and the federal courts of the United States of America located in the State of
New York in the event any dispute arises out of this Agreement, (ii) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (iii) agrees that it will not bring
any action relating to this Agreement in any court other than any court of the
United States located in the State of New York and (iv) consents to service
being made through the notice procedures set forth in Section 11.2 hereof. Each
of the parties hereto hereby agrees that service of any process, summons, notice
or document by U.S. registered mail pursuant to Section 11.2 hereof shall be
effective service of process for any suit or proceeding in connection with this
Agreement.

11.12 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event the provisions of this Agreement were not performed in
accordance with the terms hereof, and that the Holders and the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at Law or equity.

11.13 No Third Party Beneficiaries. It is the explicit intention of the parties
hereto that no person or entity other than the parties hereto is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the parties hereto, and the covenants,

 

26



--------------------------------------------------------------------------------

undertakings and agreements set forth in this Agreement shall be solely for the
benefit of, and shall be enforceable only by, the parties hereto or their
respective successors, heirs, executors, administrators, legal representatives
and permitted assigns.

11.14 General Interpretive Principles. For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(i) the terms defined in this Agreement include the plural as well as the
singular, and the use of any gender or neuter form herein shall be deemed to
include the other gender and the neuter form;

(ii) references herein to “Sections”, “subsections,” “paragraphs”, and other
subdivisions without reference to a document are to designated Sections,
paragraphs and other subdivisions of this Agreement;

(iii) a reference to a paragraph without further reference to a Section is a
reference to such paragraph as contained in the same Section in which the
reference appears, and this rule shall also apply to other subdivisions;

(iv) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

(v) the term “include”, includes” or “including” shall be deemed to be followed
by the words “without limitation”; and

(vi) the term “person” means any individual, corporation, partnership, limited
liability company, association, joint venture, an association, a joint stock
company, trust, unincorporated organization, governmental or political
subdivision or agency, or any other entity of whatever nature.

11.15 Termination. This Agreement shall terminate and be void and of no further
force and effect, and all rights and obligations of the parties hereunder shall
terminate without any further liability on the part of any party in respect
thereof, upon the earlier to occur of (a) upon the mutual written agreement of
each of the parties hereto to terminate this Agreement or (b) such date as no
Registrable Shares remain outstanding or issuable pursuant to outstanding
Warrants.

11.16 Restriction on Transfer After Closing.

(i) Unless waived by the Accel Founders or their Permitted Transferees, Pace
Sponsor, Pace Governance, Peterson Capital and the Initial Holders agree not to
effect any sale or distribution, including any sale pursuant to Rule 144 under
the Securities Act, of any Registrable Shares, and not to effect any sale or
distribution of any other securities of the Company or of any securities
convertible into or exchangeable or exercisable for any other securities of the
Company (including the Warrants), in each case, prior to the expiration of the
Founder Shares Lock-up Period.

 

27



--------------------------------------------------------------------------------

(ii) Unless waived by Pace Governance or its Permitted Transferees, each Major
Accel Stockholder agrees not to effect any sale or distribution, including any
sale pursuant to Rule 144 under the Securities Act, of any Registrable Shares,
and not to effect any sale or distribution of other securities of the Company or
of any securities convertible into or exchangeable or exercisable for any other
securities of the Company (including the Warrants), in each case, during the one
hundred eighty (180) calendar day period after the Closing. In the event that
all or any portion of the provisions of this Section 11.16(ii) are waived with
respect to the Accel Founders, such provisions of this Section 11.16(ii) shall
also be waived with respect to the Accel Management, the Significant Accel
Stockholders and the Restricted Accel Stockholders, provided, that the terms of
this Section 11.16(ii) may be waived in whole or in part with respect to the
Significant Accel Stockholders and/or the Restricted Accel Stockholders in
connection with an underwritten offering upon approval by the Board and Pace
Governance.

(iii) For so long as this Agreement remains in effect with respect to such
Holder, each Holder agrees not to effect any sale or distribution, including any
sale pursuant to Rule 144 under the Securities Act, of any Registrable Shares,
and not to effect any sale or distribution of other securities of the Company or
of any securities convertible into or exchangeable or exercisable for any other
securities of the Company (including the Warrants), in each case, if such sale
or distribution would or would reasonably be expected to constitute or result in
a “change of control” or similar event, as defined under the Company’s or its
subsidiaries’ loan, credit or other debt facilities in place on the Effective
Date or that may be entered into from time to time, provided that any such
future loan, credit or other debt facilities contain substantially similar
change of control definitions as those in the loan, credit or other debt
facilities in place on the Effective Date. In the event that all or any portion
of the provisions of this Section 11.16(iii) are waived with respect to the
Accel Founders, Pace Sponsor, Pace Governance or Peterson Capital, such
provisions of this Section 11.16(iii) shall also be waived with respect to all
other Holders.

11.17 Notice. Each Holder agrees and acknowledges that it, he or she shall
provide reasonable notice of, communicate in advance, and consult in good faith,
with each other Holder and the Company with respect to:

(i) any communication with any future or potential investors in the Company;

(ii) any action required of such Holder in connection with the transactions
contemplated by this Agreement; and

(iii) for a period of 24 months following the date hereof, any Transfers of
Shares by such Holder, including such Holder’s proposed Transfer of Shares to
any Person, notwithstanding any other provision of this Agreement to the
contrary, including, without limitation, Section 2.1, Section 2.3, Section 2.5
and Section 3.1.

Other than as provided in clauses (i) to (iii) above, and subject to the other
terms of this Agreement, each party hereto may purchase or otherwise acquire, or
sell or otherwise dispose of Shares of the Company in its sole discretion.

 

28



--------------------------------------------------------------------------------

11.18 No Inconsistent Agreements; Additional Rights. The Company shall not
hereafter enter into, and is not currently a party to, any agreement (other than
the Initial Agreement, which will be terminated on the Effective Date) with
respect to its securities that is inconsistent in any material respect with, or
superior to, the registration rights granted to the Holders by this Agreement.
Notwithstanding any other rights and remedies the Holders may have in respect of
the Company or such other party pursuant to this Agreement, if the Company
enters into any other registration rights or similar agreement with respect to
any of its securities that contains provisions that violate the preceding
sentence, the terms and conditions of this Agreement shall immediately be deemed
to have been amended without further action by the Company or any of the Holders
of Registrable Shares so that such Holders of such Registrable Shares shall each
be entitled to the benefit of any such more favorable or less restrictive terms
or conditions, as the case may be.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TPG PACE HOLDINGS CORP. By:  

/s/ Karl Peterson

  Name: Karl Peterson   Title: Chief Executive Officer and President

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

TPG PACE II SPONSOR SUCCESSOR, LLC By:  

/s/ Michael LaGatta

  Name: Michael LaGatta   Title: Vice President

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

TPG PACE GOVERNANCE, LLC TPG Holdings III, L.P. By its general partner: TPG
Holdings III-A, L.P. By its general partner: TPG Holdings III-A, Inc.

Acting By:  

/s/ Michael LaGatta

Name: Michael LaGatta

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

PETERSON CAPITAL PARTNERS, L.P. By:  

/s/ Karl Peterson

  Name: Karl Peterson   Title: Authorized Signatory

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Andrew H. Rubenstein By:  

/s/ Andrew H. Rubenstein

Name: Andrew H. Rubenstein Title: Individual

 

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Harry R, LLC By:  

/s/ Andrew H. Rubenstein

Name:   Andrew H. Rubenstein Title:   Member

 

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Jeffrey C. Rubenstein By:   /s/ Jeffrey Rubenstein Name:   Jeffrey Rubenstein
Title:   mr

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Jeffrey C. Rubenstein, as trustee, or his successors in trust, of the Susan
Rubenstein Family Trust

By:   /s/ Jeffrey C. Rubenstein Name:   Jeffrey C. Rubenstein Title:   Sole
Trustee

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Gordon S. Rubenstein By:   /s/ Gordon S. Rubenstein Name:   Gordon S. Rubenstein
Title:   Individual

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Gordon S. Rubenstein and Krista M. Ramonas Joint Revocable Trust

By:   /s/ Gordon S. Rubenstein Name:   Gordon S. Rubenstein Title:   Trustee

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

The PrivateBank & Trust Company, as Custodian of the Gordon Rubenstein SEP IRA

By:   /s/ Gordon S. Rubenstein Name:   Gordon S. Rubenstein Title:   Individual

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Fund Indy LLC By:   /s/ Gordon S. Rubenstein Name:   Gordon S. Rubenstein Title:
  Member

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Brian Carroll

By:  

/s/ Brian Carroll

Name:   Brian Carroll Title:  

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Derek Harmer

By:  

/s/ Derek Harmer

Name:   Derek Harmer Title:   Individual

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Michael Pappas

By:  

/s/ Michael Pappas

Name:   Michael Pappas Title:   Evp Bus Dev & Govt Relations

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Howard Ankin

By:  

/s/ Howard Ankin

Name:   Howard Ankin Title:   Individual

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Bassman Family L.P.

By:  

/s/ Abraham Stern

Name:   Abraham Stern Title:   POA

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Bradley Associates Trust

By:  

/s/ Sherwin Jarol

Name:   Sherwin Jarol Title:   Trustee

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Crilly Court Trust

By:  

/s/ Pamela I. Kaji

Name:   Pamela I. Kaji Title:   Trustee

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Edward H. McDermott under the Edward and Elizabeth McDermott Trust, as now or
hereafter amended

By:  

/s/ Edward H. McDermott

Name:   Edward H. McDermott Title:   Trustee

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Geneva Venture Investments LLC

By:  

/s/ John P. Huber

Name:   John P. Huber Title:   Member

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Grant Place Fund LLC

By:  

/s/ David W. Ruttenberg

Name:   David W. Ruttenberg Title:   President Lakewest Inc., its manager

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

John Hatherly

By:  

/s/ John Hatherly

Name:   John Hatherly Title:   Individual

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

James Borello Trust

By:  

/s/ James T. Borello

Name:   James T. Borello Title:   Trustee

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Sherwin Jarol

By:  

/s/ Sherwin Jarol

Name:   Sherwin Jarol Title:  

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

David Nussbaumer

By:  

/s/ David Nussbaumer

Name:   David Nussbaumer Title:   Owner /Stockholder

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

ROTH HOLDINGS LLC

By:  

/s/ Mitchell Roth

Name:   Mitchell Roth Title:   Manager

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

David W. Ruttenberg, solely as trustee, or his successors in trust, of the David
W. Ruttenberg Revocable Trust, as now or hereafter amended

By:  

/s/ David W. Ruttenberg

Name:   David W. Ruttenberg Title:   Trustee

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Sam Sallerson

By:  

/s/ Sam Sallerson

Name:   Sam Sallerson Title:  

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Abraham J. Stern

By:  

/s/ Abraham J. Stern

Name:   Abraham J. Stern Title:  

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

CLAIRVEST EQUITY PARTNERS V LIMITED PARTNERSHIP

By:  

/s/ Michael Wagman

Name:   Michael Wagman Title:   President

By:  

/s/ James H. Miller

Name:   James H. Miller Title:   Corporate Secretary

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

CLAIRVEST EQUITY PARTNERS V-A LIMITED PARTNERSHIP

By:  

/s/ Michael Wagman

Name:   Michael Wagman Title:   President

By:  

/s/ James H. Miller

Name:   James H. Miller Title:   Corporate Secretary

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

CEP V CO-INVESTMENT LIMITED PARTNERSHIP

By:  

/s/ Michael Wagman

Name:   Michael Wagman Title:   President

By:  

/s/ James H. Miller

Name:   James H. Miller Title:   Corporate Secretary

[REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

INITIAL HOLDERS:   /s/ Chad Leat Name:   Chad Leat   Name:   Kathleen Philips  
Name:   Robert Suss   Name:   Paul Walsh

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

INITIAL HOLDERS:   Name:   Chad Leat   /s/ Kathleen Philips Name:   Kathleen
Philips   Name:   Robert Suss   Name:   Paul Walsh

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

INITIAL HOLDERS: Name:   Chad Leat Name:   Kathleen Philips   /s/ Robert Suss
Name:   Robert Suss Name:   Paul Walsh

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

INITIAL HOLDERS:   Name:   Chad Leat   Name:   Kathleen Philips   Name:   Robert
Suss   /s/ Paul Walsh Name:   Paul Walsh

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]